EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Geoffrey Heaven on May 24, 2021.

The application has been amended as follows: 

 	16. (Currently Amended) A method, comprising: 
storing, by a multi-tenant computer system, a data set including a plurality of data records, wherein the data set is associated with a particular tenant, wherein each of the plurality of data records includes data and metadata; 
formulating, by the multi-tenant computer system, a search query for the data set, wherein the search query is based on input from a user associated with the particular tenant; 
performing, with the multi-tenant computer system, the search query on the data set, wherein the performing includes identifying one or more data records with respective textual data entries that correspond to the search query and determining a respective relevancy score for ones of the data records that were identified, wherein the relevancy score for a given data 
modifying, by the multi-tenant computer system, respective relevancy scores of a set of identified data records, wherein the modifying includes: 
normalizing the respective relevancy scores for the set of identified data records with a normalization function,
assigning, based on a last update field of the set of identified data records, a first set of respective last update scores for the set of identified data records, wherein the respective last update scores are based on respective first times that a user modified the respective identified data records and are assigned from a list of potential last update scores corresponding to different periods of time[[,]]; 
assigning, based on a last activity field of the set of identified data records, a separate, second set of respective last activity scores for the set of identified data records, wherein the respective last activity scores are based on respective second times that a user performed any action with the respective identified data records are assigned from a list of potential last activity scores corresponding to different periods of time;[[,]]
applying weights to the respective relevancy scores, respective last update scores, and respective last activity scores; and 
calculating respective modified relevancy scores for the set of identified data records by summing the weighted respective relevancy score, weighted respective 
ranking, with the multi-tenant computer system, the data records in the set of identified data records according to the modified relevancy scores.

26. (Currently Amended) A non-transitory, computer readable storage medium storing instructions that when executed by a multi-tenant computer system cause the multi-tenant computer system to perform operations comprising: 
storing a data set including a plurality of data records, wherein the data set is associated with a particular tenant, wherein each of the plurality of data records includes data and metadata; 
formulating a search query for the data set, wherein the search query is based on input from a user associated with the particular tenant; 
performing the search query on the data set, wherein the performing includes identifying one or more data records with respective textual data entries that correspond to the search query and determining a respective relevancy score for ones of the data records that 
modifying respective relevancy scores of a set of identified data records, wherein the modifying includes:
normalizing the respective relevancy scores for the set of identified data records, 
assigning, based on a last update field of the set of identified data records, a first set of respective last update scores for the set of identified data records, wherein the respective last update scores are based on respective first times that a user modified the respective identified data records and are assigned from a list of potential last update scores corresponding to different periods of time[[,]]; 
assigning, based on a last activity field of the set of identified data records, a separate, second set of respective last activity scores for the set of identified data records, wherein the respective last activity scores are based on respective second times that a user performed any action with the respective identified data records are assigned from a list of potential last activity scores corresponding to different periods of time;[[,]] 
applying weights to the respective relevancy scores, respective last update scores, and respective last activity scores; and 
calculating respective modified relevancy scores for the set of identified data records by summing the weighted respective relevancy score, weighted respective 
ranking the data records in the set of identified data records according to the modified relevancy scores.

28. (Currently Amended) The non-transitory, computer-readable storage medium of claim 26, wherein the top result of a ranking according to the unmodified relevancy scores 

35. (Currently Amended) A multi-tenant computer system comprising: 
a computer processor circuit; 
a non-transitory, computer readable storage medium storing instructions that when executed by the computer processor circuit cause the multi-tenant computer system to perform operations comprising: 
storing a data set including a plurality of data records, wherein the data set is associated with a particular tenant, wherein each of the plurality of data records includes data and metadata; 
formulating a search query for the data set, wherein the search query is based on input from a user associated with the particular tenant; 
performing the search query on the data set, wherein the performing includes identifying one or more data records with respective textual data entries that correspond to the search query and determining a respective relevancy score for ones of the data records that 
modifying respective relevancy scores of a set of identified data records, wherein the modifying includes: 
normalizing the respective relevancy scores for the set of identified data records, 
assigning, based on a last update field of the set of identified data records, a first set of respective last update scores for the set of identified data records, wherein the respective last update scores are based on respective first times that a user modified the respective identified data records and are assigned from a list of potential last update scores corresponding to different periods of time[[,]];
assigning, based on a last activity field of the set of identified data records, a separate, second set of respective last activity scores for the set of identified data records, wherein the respective last activity scores are based on respective second times that a user performed any action with the respective identified data records are assigned from a list of potential last activity scores corresponding to different periods of time;[[,]]
applying weights to the respective relevancy scores, respective last update scores, and respective last activity scores; and 
calculating respective modified relevancy scores for the set of identified data records by summing the weighted respective relevancy score, weighted respective 
ranking the data records in the set of identified data records according to the modified relevancy scores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599.  The examiner can normally be reached on 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALICIA M WILLOUGHBY/             Primary Examiner, Art Unit 2167                                                                                                                                                                                           	May 26, 2021